Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The present Office Action is in response to the Request for Continued Examination dated 01/05/2022.
In the amendment dated 01/05/2022, the following occurred: Claims 1-6, 8-13 and 15-20 have been amended.
In the amendment dated 04/21/2021, the following occurred: Claims 1, 2, 8, 9, 15, 16, have been amended.
Claims 1-20 are currently pending. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/05/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for providing infusion treatments. 
Regarding claims 1, 8 and 15, the limitation of (claim 1 being representative) displaying information associated with the infusion including flow rate and volume; receive an initiation instruction at the first location to begin a safety check process; upon receiving an initiation instruction, instruct at a second location to transmit a resolution message including a set of resolution infusion parameters, within a predetermined timeout period; transmit a timeout alert at a third location if the resolution message is not received within the predetermined timeout period; and on condition that the resolution message is received within the predetermined timeout period: determine whether the set of resolution infusion parameters match a set of prescribed infusion parameters; and transmit an infusion safety alert at a third location if the set of resolution infusion parameters is determined to not match the set of prescribed infusion parameters as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a server, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the server, the claims encompass mitigating the risk of providing an improper infusion dosage. The Examiner notes that “method of organizing human activity” includes a person’s interactions with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or 
This judicial exception is not integrated into a practical application. In particular, claim 1, 8 and 15 recite the additional elements of a server, safety system and three different computer systems each including a processor and memory. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for performing safety application) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the three different computer systems represent locations to which data is transmitted or from which data is received, which it a form of extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims further recite the additional element of infusion pump for providing infusion to a patient. This additional element is recited at a high level of generality (i.e. a general means of transmitting data) and amount to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a server, safety system and three different computer systems each including a processor and memory to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of infusion pump for providing infusion to a patient was considered extra-solution activity. This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field of healthcare. Condurso (US 2012/0016215) at [0002], [0012] and [0030] and DeLaHuerga US 2002/0116509 at [0056], [0132] and [359] evidence that an infusion pump for providing infusion to a patient is well-understood, routine and conventional. Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well-understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)). 
Claims 2-7, 9-14 and 16-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2-7 further define the server processor. Dependent claims 9-14 further 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Condurso (US 2012/0016215), in further view of DeLaHuerga (US 2002/0116509).

REGARDING CLAIM 1
Condurso teaches an infusion safety system for mitigating the risk of providing improper infusion dosages to patients, comprising ([0013] teaches an infusion system with built-in safeguards to prevent incorrect entry of treatment parameters employed by infusion instrument’s software): 
a clinician computer system at a first location, the clinician computer system including a clinician processor and a clinician memory, wherein the clinician memory is encoded with a clinician infusion safety application programmed to run on the clinician processor ([0055] teaches pharmacy information system (interpreted by examiner as a clinician computer system). [0180]-[0181] teaches a medication safety controller such as ALARIS Medical System, that includes programming to perform the functions of the MDC); 
a patient computer system at a second location, the patient computer system including a patient processor and a patient memory, wherein the patient memory is encoded with a patient infusion safety application programmed to run on the patient processor ([0055] teaches the patient (or hospital or clinical) information system (interpreted by examiner as a patient computer system). [0180]-[0181] teaches a medication safety controller such as ALARIS Medical System, that includes programming to perform the functions of the MDC); 
a support computer system at a third location, the support computer system including a support processor and a support memory, wherein the support memory is encoded with a support infusion safety application programmed to run on the support processor ([0055] teaches laboratory information system (interpreted by examiner as a support computer system). [0180]-[0181] teaches a medication safety controller such as ALARIS Medical System, that includes programming to perform the functions of the MDC);
the patient computer system in communication with an infusion pump providing infusion to a patient and displaying information associated with the infusion including flow rate and volume ([0030] teaches an infusion pump for medication delivery having a processor, memory and communication means. [0024] teaches infusion pump accessing drug information stored on the server. [0067] teaches medical devices such as pumps may be connected to patient care system (interpreted by examiner as infusion pump in communication with the patient computer system) [0080] teaches delivering medication using an infusion pump (interpreted by examiner as the infusion pump is configured to provide infusion to a patient). [0088] teaches infusion information/parameters such as flow rate and dosage (interpreted by examiner as information including flow rate and volume) [0030] teaches an infusion pump for medication delivery having a display (interpreted by examiner as means to display information associated with the infusion) [0103] teaches that the system of the present invention also provides on-line, real-time help screens to display specific information about selected medication and dose to be dispensed);
a server comprising a server processor, a server memory, and a server database, wherein the server is in networked communication with the clinician computer system, with the patient computer system, and with the support computer system, the server processor is configured to ([0055]-[0056] teaches server 65 that provides server services and interfaces for interfacing controller 55 and server 60 with other institutional information systems, such as the pharmacy information system 20, the laboratory information system 25, the patient (or hospital or clinical) information system 30): 
receive an initiation instruction from the clinician computer system at the first location to begin a safety check process ([0013] teaches an infusion system with built-in safe guards (interpreted by examiner as safety check process) to prevent incorrect entry of dosing/infusion parameters to monitor infusion parameter entry process and interact with the caregiver should an incorrect entry or an out of range entry be attempted (interpreted as initiate instruction) and an alert is communicated to the care-giver that the parameter entered is either incorrect or outside of a range established by the institution where care is being provided. [0013] also teaches infusion parameters and hospital-defined values for infusion parameters. [0082] teaches parameters retrieved from medical labels and included in prescription. [0093] teaches pharmacy information system having prescriptions information. [0172] teaches the pharmacy information system communicating information [0052] teaches receiving information and instructions (interpreted by examiner as receive an initiation instruction)); on condition that the resolution message is received within a predetermined timeout period; determine whether the set of resolution infusion parameters match a set of prescribed infusion parameters (figure 10 and [0043] teach monitoring information to determine if the results of a test or monitoring parameter (interpreted by examiner as the resolution message of DeLaHuerga) are received within a specific timeframe (interpreted by examiner as the predetermined timeout period) and provides an appropriate alert if necessary. [0174] teaches comparing entered parameters or information (interpreted as prescribed infusion parameters) to information in database (interpreted as resolution infusion parameters) and beginning administration only if information matches (interpreted by examiner as determine the match) If the comparison indicates that the parameters or information entered into the medication administration device are appropriate in that they fall within the established guidelines, then an indication to that effect is provided); and transmit an infusion safety alert to the support computer system at the third location if the set of resolution infusion parameters is determined to not match the set of prescribed infusion parameters ([0020] teaches comparing communicated information (interpreted as prescribed infusion parameters) with stored information (interpreted as resolution infusion parameters (of DeLaHuerga, see below)) and sending an alert (interpreted by examiner as the infusion safety alert) if the communicated information does not fall within a range of values indicated as acceptable. [0175] teaches providing a warning or an alert if information has been incorrectly entered into an administering device).

Condurso does not explicitly disclose, however DeLaHuerga discloses:
([0012] teaches transmitting information to a server. [0056] teaches an IV pump connected to a patient (interpreted as the infusion pump providing infusion the patient, of Condurso, to the server) which includes a processor that monitors all pump activity and information collected by the pump and transmits the administration information (interpreted by examiner as resolution infusion parameters) and a time period in which a drug is to be administered. [0132] teaches IV infusion pump);
transmit a timeout alert to the support computer system at a third location if the resolution message is not received within the predetermined timeout period ([0227] teaches emitting an alert if no response is received within a predetermined time period, where a response includes information segment. [0057] teaches that an information segment contains administration information, including type and amount of drug dispensed (interpreted by examiner as resolution message), and time and date. [0026] teaches administration information provided to server); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the safety system of Condurso to incorporate the record verification method and the predetermined timeout period as taught by DeLaHuerga, with the motivation of fulfilling the need for purpose of patient protection, quality control, record keeping, to monitor, control, and record access to medicine dispensation, medicine administration, IVs, blood transfusions, and other treatments as well as the collection, administration, and testing of blood and tissue samples. (DeLaHuerga at [0005]).


REGARDING CLAIM 2
Condurso and DeLaHuerga disclose the limitation of claim 1.
DeLaHuerga does not explicitly disclose, however Condurso further discloses:
The infusion safety system of Claim 1, wherein the server processor is further configured to: an initiation instruction from the clinician computer, wherein the initiation instruction includes the set of prescribed infusion parameters (Condurso at [0013] teaches an infusion system with built-in safe guards to prevent incorrect entry of dosing/infusion parameters. [0013] also teaches infusion parameters and hospital-defined values for infusion parameters. [0082] teaches parameters retrieved from medical labels and included in prescription. [0093] teaches pharmacy information system having prescriptions information. [0172] teaches the pharmacy information system communicating information (information is interpreted by examiner as infusion parameters)) wherein the set of prescribed infusion parameters includes a prescribed infusion flow rate and a prescribed infusion volume (Condurso at [0080] teaches delivering medication using an infusion pump (interpreted by examiner as the infusion pump is configured to provide infusion to a patient). [0088] teaches infusion information/parameters such as flow rate and dosage (interpreted by examiner as information including flow rate and volume)); and transmit the infusion safety alert to the support computer system if the prescribed flow rate does not match the resolved flow rate or if the prescribed volume does not match the resolved volume ([0088] teaches infusion information/parameters such as flow rate and dosage [0020] teaches comparing communicated information (interpreted as prescribed infusion parameters including flow rate and volume) with stored information (interpreted as resolution parameters including flow rate and volume (of DeLaHuerga, see below)) and sending an alert if the communicated information does not fall within a range of values indicated as acceptable. [0174] teaches comparing entered parameters or information to information in database and beginning administration only if information matches. [0175] teaches providing a warning or an alert if information has been incorrectly entered into an administering device (interpreted as the infusion safety alert)). 

Condurso does not explicitly disclose, however DeLaHuerga discloses:
receive an initiation instruction […], wherein the initiation instruction includes a set of prescribed parameters (DeLaHuerga at [0016] teaches server receiving information to store and process. [0019] teaches information includes prescription and drugs prescribed (interpreted by examiner as prescribed parameters))
instruct the patient computer system to transmit the resolution message including the set of resolution infusion parameters (DeLaHuerga at [0012] teaches transmitting information to a server. [0056] teaches an IV pump connected to a patient (interpreted as the infusion pump associated with the patient to the server) which includes a processor that monitors all pump activity and information collected by the pump and transmits the administration information (interpreted by examiner as resolution infusion parameters) and a time period in which a drug is to be administered. [0132] teaches IV infusion pump), wherein the set of resolution infusion parameters includes a resolved flow rate and a resolved volume for an infusion (interpreted by examiner as the infusion information/parameters including flow rate and volume of Condurso)); 

REGARDING CLAIM 3
Condurso and DeLaHuerga disclose the limitation of claim 1.
DeLaHuerga does not explicitly disclose, however Condurso discloses:
The infusion safety system of Claim 1, wherein the server processor is further configured to: determine a set of boundary limits associated with the set of prescribed infusion parameters; and determine whether the set of resolution infusion parameters is within the set of boundary limits (Condurso at [0020] teaches comparing the communicated information (interpreted by examiner as resolution infusion parameters) with the stored information (interpreted by examiner as prescribed infusion parameters) stored in database and determine if the communicated information falls within a range of values (interpreted by examiner as boundary limits) [0088] also teaches guidelines for appropriate parameters, including flow rate and infusion duration).

REGARDING CLAIM 4
Condurso and DeLaHuerga disclose the limitation of claim 1 and 3.
DeLaHuerga does not explicitly disclose, however Condurso discloses:
The infusion safety system of Claim 3, wherein the server processor is further configured to: identify an infusion category associated with the patient computer system; retrieve an infusion boundary definition associated with the infusion category from the server database; and determine the set of boundary limits by processing the infusion boundary definition and the set of prescribed infusion parameters (Condurso at [0061] teaches patient care devices and system comprise variety of pumps (interpreted by examiner as infusion category as the specification indicates that ab infusion category is for example identifying the infusion pump or infusion protocol) [0080] teaches delivering medication using a infusion pump, with the following information, infusion protocols and infusion rate. [0083] teaches checking entered infusion parameters according to protocols).

REGARDING CLAIM 5
Condurso and DeLaHuerga disclose the limitation of claim 1.
DeLaHuerga does not explicitly disclose, however Condurso discloses:
The infusion safety system of Claim 1, wherein the server processor is further configured to: receive a registration request including a set of prescribed infusion parameters and a patient profile, (Condurso at figure 16 teaches entering patient data. [0051] teaches a patient information system and a patient input system. [0052] teaches receiving patient treatment parameters to program and operate clinical device. [0055] teaches interface between server and patient information system. [0081] teaches comparing patient identity. [0108] teaches patient profile stored in patient information system).

REGARDING CLAIM 6
Condurso and DeLaHuerga disclose the limitation of claims 1 and 5.
DeLaHuerga does not explicitly disclose, however Condurso discloses:
The infusion safety system of Claim 5, wherein the server processor is further configured to: receive a patient initiation instruction from the patient computer system; generate a confirmation message based on the patient record, wherein the confirmation message requests the clinician computer system confirm the set of prescribed infusion parameters (Condurso at [0024] teaches comparing the entered information with medication identification information [0052] teaches bedside control or management unit 55 (interpreted by examiner as patient computer system) receiving patient treatment parameters (interpreted by examiner as the patient initiation instruction) [0087] teaches controller, 55, used to access patient information. [0081] teaches information made available to entry or downloading once confirmation of patient and medication is completes, and comparing data to ensure patient identity corresponds to patient information. [0082] teaches verifying correct patient, prescription and time).

REGARDING CLAIM 7
Condurso and DeLaHuerga disclose the limitation of claim 1.

The infusion safety system of Claim 1, wherein the server processor is further configured to: transmit a warning alert to the patient computer system if the resolution message is not received within a predetermined warning period (Condurso at figure 10 and [0043] teach monitoring information flowing through the system to determine if the results of a test or monitoring parameter are received within a specific timeframe (interpreted by examiner as warning period) and provides an appropriate alert if necessary. [0083] teaches checking the entered infusion parameters according to the protocols, rule sets or other guidelines for that configuration. If any incorrect or out of range entries are detected, an alert may be activated). 

REGARDING CLAIMS 8-14
Claims 8-14 are analogous to Claims 1-7 thus Claims 8-14 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1-7.
REGARDING CLAIMS 15-20
Claims 15-20 are analogous to Claims 1-7 thus Claims 15-20 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1-7.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
Preliminary, Applicant respectfully submits that the Office Action fails to demonstrate that claims 1-20 recite an abstract idea at least because the Office Action fails to identify which limitations are believed to recite an abstract idea in accordance with MPEP §2106.04(a)
Regarding 1, the Examiner has identified all limitation in the claim that constitute the abstract idea and notes that the abstract idea is the portion of the 101 rejection indicated in bold lettering. 

Accordingly, Applicant respectfully submits that claims 1-20 do not recite an abstract idea and, thus, are patent eligible at step 2A Prong One without further analysis… Even if, arguendo, the claims were to recite an abstract idea, Applicant respectfully submits that the claims would not be directed to that abstract idea because the claims as a whole integrate the abstract idea into a practical application. 
Regarding 2, the Examiner respectfully disagrees. Receiving and transmitting data is an abstract idea. That is other than reciting a server, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The additional elements of the infusion safety system, the clinician computer system, the patient computer system, the support computer system, are a generic computer component for performing safety application. They amount to no more than mere instructions to apply the exception using a generic computer component and do not provide a practical application or significantly more. These systems are merely transmitting and receiving data. The additional element of an infusion pump also does not integrate the abstract idea into a practical application and cannot provide an incentive concept (“significantly more”) and is well-understood, routine and conventional. Also, with respect to that, a well-known, general-purpose computer has been determined by the courts to be a well-understood, 

Applicant respectfully submits that the claims such an improvement to meet prong (1) and apply the purported exception in a particular technological environment (i.e., within the specific structure of the infusion safety system) to meet prong (2)... 6 of 7In the present case, the specification specifically addresses the technological improvement provided and the claims recite the steps to provide those improvements. For example, the claims recite an improvement to a technological field, specifically the field of "administration of medications through infusion systems and, more specifically, to methods and systems for mitigating the risk of providing excess or inadequate infusion to medical patients receiving infusion treatments."  [0001]. The specification explains that there are known problems in the administration of medications through infusion systems when administered manually including unreliability.  [0019]. "[T]here is a risk of providing improperly low levels of medication through infusion pumps," and the claimed invention "address[es] the technological and medical problem of improper provision of medication through infusion pumps ... [i]n particular, an infusion safety system is described to provide two-way confirmation from both a clinician computer system and a patient computer system to ensure that the infusion provided to a patient corresponds to the infusion prescribed by a clinician."   [0020]-[0022]. 
Regarding 3, the Examiner respectfully disagrees. Problems with administrating medication is not a technical problem and the claims do not recite a technical solution to a technical problem. The technological environment to which the claimed invention is defined is a generic computer component. 

Accordingly, even if the claims were directed to an abstract idea, Applicant respectfully submits that Claims 1-20 recite additional elements that amount to significantly more than a judicial exception and, thus, are patent eligible at Step 2B. For at least the reasons set forth above, Applicant respectfully request that the Section 101 rejection of Claims 1-20 be withdrawn.
Regarding 4, the Examiner respectfully disagrees. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of a server, safety system, three different computer systems each including a processor and memory to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). Further, MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network (i.e., to/from the three additional three computer systems) has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). The additional element of infusion pump for providing infusion to a patient was considered extra-solution activity. When re-evaluated under “significantly more” analysis it is determined to be well-understood, routine and conventional activity in the field of healthcare. Condurso (US 2012/0016215) at [0002], [0012] and [0030] and DeLaHuerga US 2002/0116509 at [0056], [0132] and [359] evidence that an infusion pump for providing infusion to a patient is well-understood, routine and conventional. Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
Applicant respectfully submits that no combination of Condurso and DeLaHuerga describes or suggests the infusion safety system of Claim 1. For example, no combination of Condurso and DeLaHuerga describes or suggests providing two-way confirmation to implement a particular solution to the problem of improper provision of medication through infusion pumps. Specifically, and in regard to the infusion safety system of Claim 1, no combination of Condurso and DeLaHuerga describes or suggests a server… (i) receive an initiation instruction from the clinician computer system to begin a safety check process (ii) instruct the patient computer system to transmit a resolution message and (iii) transmit a timeout alert to the support computer system if the resolution message is not received within the predetermined timeout period.
Regarding 5, the Examiner respectfully disagrees. Condurso at [0013] teaches an infusion system with built-in safe guards (interpreted by examiner as safety check process) to monitor infusion parameter entry process and interact with the caregiver should an incorrect entry or an out of range entry be attempted (interpreted as initiate instruction) and an alert is communicated to the care-giver that the parameter entered is either incorrect or outside of a range established by the institution where care is being provided [0082] teaches parameters retrieved from medical labels and included in prescription (the examiner interprets the Hospital-defined values for infusion parameters as the prescribed infusion parameters including values for flow and/or volume). Condurso also teaches at [0020] comparing communicated information (interpreted as prescribed infusion parameters) with stored information (interpreted as resolution infusion parameters (of DeLaHuerga, see below) and sending an alert if the 
Given the broadest reasonable interpretation of the claims, the Examiner notes that the interpretation of the prescribed infusion parameters of Condurso and the resolution infusion parameters of DeLaHuerga are consistent with Applicants meaning of the terms according to specification at para [0034]. As a result, it would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the safety system of Condurso to incorporate the collected resolution infusion information as taught by DeLaHuerga.

Condurso and DeLaHuerga do not disclose B. and transmit an infusion safety alert to the support computer system at the third location if the set of resolution infusion parameters is determined to not match the set of prescribed infusion parameters 
Regarding 6, the examiner respectfully disagrees. Condurso at [0020] teaches comparing communicated information (interpreted as prescribed infusion parameters) with stored information (interpreted as resolution infusion parameters (of DeLaHuerga,)) and sending an alert (interpreted by examiner as the infusion safety alert) if the communicated information does not fall within a range of values indicated as acceptable. Furthermore, [0175] teaches providing a warning or an alert if information has been incorrectly entered into an administering device. Given the broadest reasonable interpretation, the combined features teach the claimed limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Monirabbasi (US 2016/0162662) blood glucose validation for a closed loop operating mode of an insulin infusion system. Tsoukalis (US 2016/0051750) teaches medication infusion safety device and a medication infusion device comprising the medication infusion safety device. Kamen (US 2009/0275896) teaches infusion pump assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626